Citation Nr: 1449284	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 18, 2009, at Halifax Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to October 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  Although Halifax Medical Center initiated the claim for payment, the Veteran appealed the decision.

In January 2010, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in October 2011, he withdrew his hearing request. 


FINDINGS OF FACT

1.  VA did not authorize Halifax Medical Center to provide care for which the Veteran would later be reimbursed, and there is no evidence that VA contracted with this facility to provide the treatment in question.

2.  The Veteran's emergency treatment provided by Halifax Medical Center on January 18, 2009, constituted a medical emergency of such a nature that a prudent layperson would believe that delay would have been hazardous to life or health.

3.  There is no evidence of record to demonstrate that the Veteran was insured under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment at the time of the treatment in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on January 18, 2009, at Halifax Medical Center have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-1008 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed VA's determination that denied entitlement to payment or reimbursement for medical services he received at Halifax Medical Center on January 18, 2009.  The Veteran asserts these medical services were rendered for an emergent condition, in which he believed that a delay in seeking treatment would have been hazardous to his life or health.  Specifically, the Veteran contends that he was experiencing excruciating pain in his right leg/knee and believed that he was having heart complications related to his prior bypass surgery with vein removal.  He acknowledged that he had prior arthroscopy performed on his right knee 15 years ago, but believed the pain he experienced on January 18, 2009, was related to his more recent heart problems.

The Halifax Medical Center emergency records show that on evaluation on January 18, 2009, the Veteran reported right knee pain with no history of trauma.  He did not appear to be acutely ill or toxic.  A prior history of coronary artery disease was noted on his record.  The diagnosis was right knee pain and the Veteran was discharged with pain medication and with instructions to follow up with his primary care provider.

The Veteran is currently service-connected for fracture, old healed left index finger (rated noncompensable).  Accordingly, he is authorized to receive medical care at VA facilities.  See 38 U.S.C.A. § 1710.

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id.

In certain cases, medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard. 

The Veteran has been granted service connection for at least one disability, fracture old healed left index finger (rated noncompensable).  However, the services rendered on January 18, 2009, were not for his adjudicated service-connected disability or for a non-service-connected disability associated with and held to be aggravating a service-connected disability.  The Veteran does not have a total disability permanent in nature from a service-connected disability and is not shown to be a participant in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C.A. § 1728 are inapplicable.  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.  

'Emergency treatment' includes treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994). 

The Veteran does not contend that authorization was requested prior to receiving services at Halifax Medical Center on January 18, 2009, and there is no evidence of record suggesting that any such authorization was given.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  The Veteran argues that he believed he was having heart complications on January 18, 2009, and that this constituted an emergency.  While this may have been so, he did not make an application to VA within 72 hours after the hour of admission on January 18, 2009.  Based on the foregoing, the Board finds that the medical services received on January 18, 2009, were not authorized.  

While the medical services received on January 18, 2009, were not authorized; the Board finds that payment is warranted under the Millennium Health Care Act, as all of the necessary criteria have been met.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The initial emergency services were rendered in the emergency department of a private hospital, namely the Halifax Medical Center in Port Orange, Florida.  The Veteran was experiencing acute symptoms of right leg/knee pain and as stated, believed that he was having heart complications related to his prior bypass surgery with vein removal.  The hospital records note a prior history of coronary artery disease.  His VA treatment records also show a history of atherosclerotic cardiovascular disease, status post coronary artery bypass graft.  Based on these facts, the Board finds that the initial services were for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Board notes that a VA facility may be considered as not feasibly available when the urgency of the veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment makes it necessary or economically advisable to use non-VA facilities.  38 C.F.R. § 17.53.  The Board notes that the VAMC has not determined that a VA or other Federal facility was feasibly available during the initial emergency medical evaluation and treatment.  Rather, it denied the Veteran's claim with the reasoning that a medical emergency did not exist.

Through relevant searches on Google Maps and Maps.com, the Board has determined that the Halifax Medical Center is located a little about 5 miles from the Veteran's residence; a trip that would have taken 11 minutes.  The nearest VA facility, the Daytona Beach outpatient clinic, is also located about 5 miles from his house; and this trip would have taken about 13 minutes.  The nearest VA hospital with an emergency department is the Orlando VA Hospital, and located about 54 miles from the Veteran's home.  This would have been over a one-hour trip.  Thus, the Board finds that the urgency of the Veteran's medical condition (i.e. severe leg pain which he believed was a symptom of an acute heart condition) and the additional time required to travel to the nearest VA facility would not have been considered reasonable by a prudent layperson to seek treatment there.  

The Veteran is financially liable to the providers of his emergency treatment.  He has provided a copy of the medical bill submitted for payment in relation to his emergency medical treatment at Halifax Medical Center.  Moreover, he is not shown to have had coverage under another health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The pertinent medical bills and emergency room records do not reflect that the Veteran provided any information on an alternate health-plan contract for payment or reimbursement.  

Finally, as indicated, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728.  The services rendered on January 18, 2009, were not for his adjudicated service-connected disability, or for a non-service-connected disability associated with and held to be aggravating a service-connected disability.  The Veteran does not have a total disability permanent in nature from a service-connected disability and is not shown to be a participant in a vocational rehabilitation program.

All of the criteria are met for entitlement to reimbursement for medical expenses incurred for emergency medical evaluation and treatment on January 18, 2009, at the Halifax Medical Center under 38 U.S.C.A. § 1725.  The claim is only being granted for the emergency evaluation and treatment that lasted, up and until the point that the Veteran was discharged, the bill of which appears to be for $111.00.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred for emergency medical evaluation provided at a non-VA medical facility on January 18, 2009, is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


